Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The sheet labeled 2/3 is a new sheet and should be labeled as such.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different angles with both regions on the outer surface being “smoothly concave” (clm 1) must be shown or the feature(s) canceled from the claim(s).  See rejection under 35 USC 112 below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The new drawings include figure 1a which is a new figure which has not been described in other the brief description or the detailed description.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “smoothly concave” has not been described or defined in the disclosure and thus the surface having this feature lacks proper antecedent basis in the disclosure, see rejection under 35 USC 112 below.
Claim Objections
Claim 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, line 7, “middle located in one” should read - -middle located one- -.
Regarding claim 8, line 2, “the” should be changed back to - -a- -.  Applicant’s amendment has made claim 8 a shorthand form of an independent claim, the recitation of the wheel bearing outer ring comes before the inclusion of claim 1 and is thus the first recitation of the wheel bearing outer ring in the claim and should be - -a wheel bearing outer ring of claim 1- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states that the outer surface between the fastening elements are “smoothly concave”. The term “smoothly concave” is a relative term which renders the claim indefinite. The term “smoothly concave” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is required for the surface to be smoothly concave?  Is this related to the surface roughness?  If so what level of surface roughness is considered smooth?  If not related to surface roughness what does this require?  The surface between the angles in figures 1 and 1a is not continuously concave and actually transitions from convex to concave and back to convex.  Based on new figure 1a it is further unclear what is required to be “smoothly concave” as the portion between 32 and 34 actually runs from a convex portion to a fillet (concave) to the convex curvature of the outer ring itself, to another fillet and then back to a convex portion.  How is something with multiple convex parts “smoothly concave”?  Applicant is further cautioned that any further defining the surfaces as both being smoothly concave with different angles could be new matter, pending the specifics of the definition Applicant wishes to be applied to the term, upon addressing this rejection.  As it is currently unclear what the term is meant to be limited to a rejection under 35 USC 112(a) is not being made.
Allowable Subject Matter
Claims 1, 2 and 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Specifically with regards to claim 1 this indication of allowable subject matter is being made based on the following assumption: “smoothly concave” is changed to state that the surface of the outer ring between the middle of the left fixation point and the middle one and between the right fixation point and the middle one has a convex portion, a continuously concave portion and then a convex portion.  However in doing so claim 2 would then have to further clarify that there is an additional fastener diametrically opposite the first three to avoid confusion as to what is the middle in the first group.  This is not a suggestion for specific language and the drawings would still have to support the combination being set forth. 
Claims 3 and 4 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claim rejections have been considered but are moot because the new ground of rejection under 35 USC 112 has been necessitated by Applicant’s amendment.  All arguments regarding the prior art rejections are moot as the amendment has overcome these rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656